Citation Nr: 0726053	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2004 for the grant of service connection for impotence, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than February 
27, 2004 for entitlement to special monthly compensation for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for impotence and 
entitlement to special monthly compensation based on loss of 
use of a creative organ, effective February 27, 2004.  The 
claims file subsequently was transferred to the RO in Salt 
Lake City, Utah.  The veteran requested a Board hearing on 
his VA-Form 9, but later withdrew the request in July 2006.


FINDING OF FACT

The veteran's original claims for service connection for 
impotence and entitlement to special monthly compensation for 
loss of use of a creative organ were received by VA no 
earlier than February 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 2004 
for the grant of service connection for impotence and 
entitlement to special monthly compensation for loss of use 
of creative organ are not met. 38 U.S.C.A. § 5110 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for the 
original claims for service connection for impotence and 
entitlement to special monthly compensation for loss of use 
of a creative organ by letter dated in March 2004.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

After the veteran appealed the December 2004 rating decision, 
the RO noted on a February 2006 letter that it was providing 
the appellant with notice regarding his claims for earlier 
effective dates for service connection for impotence and 
entitlement to special monthly compensation for loss of use 
of a creative organ.  The February 2006 VA letter noted on 
Page 2 that the enclosures included the form for what the 
evidence must show for an earlier effective date claim.  
However, pages 3 and 4 of the letter do not reflect this 
information.  Thus, it is not clear whether the veteran 
actually received adequate notice.

Nonetheless, the veteran and his representative have 
demonstrated their understanding of the information necessary 
to substantiate an earlier effective date claim for service 
connection for impotence and entitlement to special monthly 
compensation for loss of use of a creative organ.  The 
veteran has continually argued that the effective date for 
his claims should be the date when it was shown that he first 
started taking the medication for PTSD that caused his 
impotence; and he has submitted evidence in support of his 
claims.  Also, on a July 2007 informal brief, the veteran's 
representative cited the regulations that govern claims for 
assigning effective dates.  Therefore, even though it is not 
clear that VA provided the veteran with adequate notice for 
his earlier effective date claims, the veteran had actual 
notice of this information.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
determinative issue is when entitlement to service connection 
for impotence and special monthly compensation for loss of 
use of a creative organ arose, there is no reasonable 
possibility that a VA examination would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for impotence and 
entitlement to special monthly compensation based on loss of 
use of a creative organ in December 2004, assigning an 
effective date of February 27, 2004.  The veteran appealed 
this action, contending that the effective date should be on 
December 9, 1996, the first day that he has proof of being on 
the anti-depressants, which caused his impotence.

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's original claims for service connection for 
impotence and entitlement to special monthly compensation for 
loss of use of a creative organ were received by VA on 
February 27, 2004.

The RO granted the veteran's claims on the basis that 
evidence showed that the anti-depressant medication the 
veteran took for his service-connected PTSD caused his 
impotency.  

As the veteran contends, private and VA medical records show 
that he had been taking anti-depressants as far back as 1996.  
VA medical records dated as far back as 1982 even note 
prescriptions for psychiatric disorders, although service 
connection for PTSD was not in effect until June 1, 1985.  
There is no evidence, however, that the veteran was claiming 
entitlement to service connected compensation for impotency 
or entitlement to special monthly compensation for loss of 
use of a creative organ prior to the date he filed his claims 
on February 27, 2004.  VA medical records do not constitute 
an informal claim for benefits if the condition disclosed in 
the medical records was not previously claimed or determined 
to be service-connected.  Macphee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006).  Hence, the 1982 and 1996 treatment records 
cannot serve as informal claims for service connection or 
entitlement to special monthly compensation for loss of use 
of a creative organ under 38 C.F.R. § 3.157(b)(1).  

While the veteran's contentions have been considered, the law 
is clear that no benefit may be paid before a claim is made.  
38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) ("[38 U.S.C.A. § 5101] is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.") (emphasis added).  

The preponderance of the evidence is against the claims for 
entitlement to earlier effective dates for the grant of 
service connection for impotence and loss of use of a 
creative organ; there is no doubt to be resolved; and earlier 
effective dates are not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than February 27, 
2004 for the grant of service connection for impotence, 
secondary to service-connected PTSD is denied.

Entitlement to an effective date earlier than February 27, 
2004 for entitlement to special monthly compensation for loss 
of use of a creative organ is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


